Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”), entered into as of May 13, 2013,
is by and between Edwards Lifesciences Corporation, a Delaware corporation
(“Edwards” or the “Company”), and the undersigned purchaser (the “Purchaser”).
Edwards and the Purchaser hereby agree as follows:

 

1.                                      Subscription.  Subject to the terms and
conditions of this Agreement, the Purchaser hereby subscribes for and purchases
from Edwards, and Edwards hereby sells and issues to the Purchaser, on the
Closing Date (as defined below), that number of shares (the “Shares”) of the
common stock of Edwards, par value $1.00 per share (the “Common Stock”), equal
to $5,000,000 divided by the greater of (a) the closing price per share of
Common Stock on the Closing Date, and (b) the average closing price per share of
the Common Stock for the ten (10) consecutive trading days ending on the second
(2nd) trading day immediately prior to the Closing Date, in each case, as
reported on the New York Stock Exchange.

 

2.                                      Closing.  The closing (the “Closing”) of
the purchase of the Shares shall occur on May 15, 2013 at 3:00 p.m. PDT (the
“Closing Date”) at the offices of Edwards.  At or prior to the Closing, the
Purchaser shall pay the aggregate purchase price for the Shares by wire transfer
of immediately available U.S. funds to an account designated by Edwards.  At the
Closing, Edwards shall issue and deliver the Shares to the Purchaser.  Edwards
shall not be obligated to deliver any of the Shares unless and until payment has
been received in respect of all of the Shares.

 

3.                                      Representation and Warranties of the
Purchaser.  The Purchaser hereby represents and warrants to Edwards that:

 

(a)                                 Authorization.  The Purchaser has the full
right, power and capacity to enter into this Agreement and to perform the
actions required of the Purchaser hereunder.  This Agreement has been duly
executed and delivered by the Purchaser.  This Agreement constitutes the valid
and legally binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application relating to or affecting the enforcement of creditors’ or security
holders’ rights.

 

(b)                                 No Approvals; No Conflict.  No approval,
consent, notice, filing, or registration is required on the part of the
Purchaser in connection with the execution and delivery by the Purchaser of this
Agreement or the performance by the Purchaser of the Purchaser’s obligations
hereunder except for those that have been obtained. The execution, delivery and
performance by the Purchaser of this Agreement do not and will not conflict with
or result in a breach or violation of any law, order or contract to which the
Purchaser is subject or by which the Purchaser is bound.  The Purchaser is
acquiring the Shares in compliance with the Company’s insider trading policy.

 

(c)                                  Status.  The Purchaser is an accredited
investor within the meaning of Regulation D under the Securities Act of 1933, as
amended (the “Act”), and is experienced in evaluating and investing in companies
such as Edwards.  The Purchaser is in a financial position to hold all of the
Shares and is able to bear the economic risk of holding all of the Shares for an
indefinite period and withstand a complete loss of the Purchaser’s investment in
the Shares.

 

--------------------------------------------------------------------------------


 

(d)                                 Acquisition for Own Account.  The Purchaser
is acquiring the Shares for the Purchaser’s own account, not as nominee or
agent, for investment and not with a view to, or for resale in connection with,
any distribution or public offering thereof within the meaning of the Act.  The
Purchaser is not purchasing the Shares as a result of any advertisement,
article, notice or other communication published in any newspaper, magazine,
website, or similar media or broadcast over television or radio, or presented at
any seminar or meeting, or any solicitation of a purchase of any of the Shares
by a person other than a representative of Edwards. The Purchaser has not
received any general solicitation or general advertising concerning Edwards or
the Shares.

 

(e)                                  Information.  The Purchaser is familiar
with the business and financial condition and operations of Edwards and has had
access to such information concerning Edwards and the Shares as the Purchaser
deems necessary to make an informed investment decision concerning the purchase
of the Shares. The Purchaser has reviewed such information with the Purchaser’s
own financial, tax and legal advisors, or has had an opportunity to do so but
has waived such opportunity, and has relied solely on such advisors for
financial, tax and legal advice. The Purchaser acknowledges and agrees that,
except only as set forth in Section 4 of this Agreement, none of Edwards or any
of its affiliates, agents, advisors or representatives makes, and the Purchaser
has not relied on, any representation or warranty of any kind, either express or
implied, with respect to Edwards, the Shares, or the subject matter of this
Agreement, including as to the accuracy or completeness of any of the
information provided or made available to the Purchaser or any of the
Purchaser’s representatives.

 

(f)                                   Restricted Securities.  The Purchaser
understands that the Shares are characterized as “restricted securities” under
federal securities laws and applicable state securities laws since they are
being acquired from Edwards in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration or qualification under the Act and applicable state
securities laws only in certain limited circumstances.  The Purchaser is
familiar with Rule 144 promulgated by the Securities and Exchange Commission, as
presently in effect, and understands the resale limitations imposed thereby and
by the Act.  In connection with the issuance of the Shares, the Purchaser
understands that Edwards is relying on Section 4(a)(2) under the Act, which
provides an exemption from registration under the Act.

 

(g)                                  Residence.  The Purchaser is a resident of
California.

 

4.                                      Representation and Warranties of
Edwards. Edwards hereby represents and warrants to the Purchaser that:

 

(a)                                 Authorization.  Edwards is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  Edwards has the full right, power and authority to enter
into this Agreement and to perform the actions required of such entity
hereunder.  Edwards has taken all action necessary for it to execute, deliver
and perform this Agreement.  This Agreement has been duly executed and delivered
by Edwards.  This Agreement constitutes the valid and legally binding obligation
of Edwards, enforceable against Edwards in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application relating to or affecting the enforcement of
creditors’ or security holders’ rights.

 

--------------------------------------------------------------------------------


 

(b)                                 No Approvals; No Conflict.  No approval,
consent, notice, filing, or registration is required on the part of Edwards in
connection with the execution and delivery by Edwards of this Agreement or the
performance by Edwards of Edwards’ obligations hereunder, except for those that
have been obtained and except for any necessary filings under applicable
securities laws to be made after Closing.  The execution, delivery and
performance by Edwards of this Agreement do not and will not conflict with or
result in a breach or violation of any law, order or contract to which the
Purchaser is subject or by which it is bound or any of Edwards’ charter or other
governance documents.

 

(c)                                  Shares.  The Shares, when issued, sold and
delivered in accordance with the terms and conditions set forth herein for the
consideration set forth herein, will be validly issued, fully paid, and
nonassessable.

 

5.                                      Holding Period.  The Purchaser hereby
covenants and agrees not to transfer all or any portion of the Shares to any
transferee prior to the first anniversary of the Closing Date (other than
pursuant to gifts, bequests or transfers for estate planning purposes and in
compliance with applicable federal and state securities laws and where the
transferee agrees to be bound by the terms and conditions of this Agreement).

 

6.                                      Notices.  Any notices, consents or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt when delivered personally or (ii) one business day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses shall be as follows,
provided that any party may give another party notice of an alternative address:

 

If to Edwards:

Edwards Lifesciences Corporation

One Edwards Way

Irvine, CA 92614

Attention:  General Counsel

 

If to the Purchaser:

As set forth on the signature page hereto.

 

7.                                      Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware without regard to principles of conflicts of law that
would require the application of another jurisdiction’s laws.

 

8.                                      Further Assurances.  The parties agree
to use commercially reasonable efforts to take, or cause to be taken, all
actions, and to do or cause to be done, all things necessary, proper or
advisable, whether under applicable laws and regulations or otherwise, in order
to consummate and make effective the transactions contemplated hereby.

 

--------------------------------------------------------------------------------


 

9.                                      Miscellaneous.  This Agreement sets
forth the entire agreement and understanding with respect to the transactions
contemplated hereby and supersedes any and all prior agreements and
understandings relating to the subject matter hereof. This Agreement may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.  A portable
document file, faxed or photocopied signature page shall be deemed an original.
The headings in this Agreement are for purposes of convenience in reference
only, and shall not be deemed to constitute a part hereof.  If any term or
provision of this Agreement is invalid, illegal, or incapable of being enforced
by any rule or law, or public policy, all other conditions and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated by this Agreement
are not affected in any manner materially adverse to any party hereto.  Any term
of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the parties.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

EDWARDS

 

 

 

EDWARDS LIFESCIENCES CORPORATION

 

 

 

 

 

By:

/s/ Aimee S. Weisner

 

Name:

Aimee S. Weisner

 

Its:

Corporate Vice President, General Counsel

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

PURCHASER

 

 

 

 

 

/s/ Michael A. Mussallem

 

Michael A. Mussallem, Trustee for

 

Mussallem Living Trust dated March 7, 2005

 

 

 

 

 

ADDRESS:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------